DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-6, 8-11, 13 & 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim is an attempt to claim a process without setting forth any steps involved in the process. The claim merely recites using a primer composition (with the primer composition specified) for adhering a TAC film/TAC laminate with a polymerized or polymerizable material. There are no active, positive steps delimiting how this use is actually practiced (see MPEP 2173.05(q)). For examination purposes the examiner has interpreted claim to be a method of adhering 
Claim 6 recites the limitation "the methacrylate copolymer" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 1, upon which claim 6 is dependent, recites an acrylic methacrylate copolymer and not a methacrylate copolymer, thus there is a lack of sufficient antecedent basis for the limitation of “the methacrylate copolymer”. For examination purposes, the limitation is interpreted as “the acrylic methacrylate copolymer”.
Regarding claim 9, the recitation of “the polymerized material” in line 2 leads to the claim being indefinite, as all the materials listed are polymerizable materials. As such, for examination purposes, the limitation is interpreted as “the polymerizable material”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1-2, 4-6, 8-11, 13 & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamada et al (JP2008255228A - see machine translation attached) and Jiang (U.S PG Pub 20120236255A1) and Itagaki (U.S Patent 5384341A).
Regarding claim 1, Hamada, drawn to the art of a primer composition [0061] for application to plastics, with acetate resin being one of the plastics (i.e. can be used for TAC which is an acetate resin) [0062], discloses a primer as instantly claimed. 
Hamada discloses a composition with an acrylic methacrylate copolymer (component A) [0010]; [0028-0030] in the weight range of 10 to 50 wt% [0052], and a functional urethane acrylic oligomer (component B) in the weight range as claimed [0052]; [0031-0033]. Hamada discloses that the urethane acrylic oligomer has preferably 2 to 3 meth acrylic groups and thus has a low number of repeating units, which makes it an oligomer. Hamada discloses a crosslinking agent (polyfunctional monomer (component (C))) in the weight range as instantly claimed [0052]; [0034-0047]. Hamada discloses that the polyfunctional monomer (C) has two or more functional groups and they can be acrylic or acrylate or both acrylic/acrylate [0046-0047]. Hamada also discloses that the polyfunctional monomer can be pentaerythritol tri methacrylate [0035]. Hamada further discloses a photoinitiator (i.e. UV initiator) in the weight range as claimed [0029]; [0049]; [0052]. Hamada also discloses a solvent [0054], that is an acetate or ketone [0054], and further discloses the solvent to be 70% by weight, as Hamada discloses that the methacrylic polymer is obtained as a solution of MEK containing 30% by weight of the methacrylic polymer (A), which would mean that the rest of it would be solvent thus the solvent being 70% by weight. Hamada also discloses the acrylic methacrylate copolymer having a molecular weight between 80000-90000 g/mol [0030] which is the same or similar as disclosed in the instant specification 
Furthermore all the ranges as disclosed by Hamada form overlapping and encompassing ranges with the instantly claimed ranges, and the courts have held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05(I)).
Further, with regards to the step of adhering a TAC or TAC-PVA-TAC film to a polymerized or polymerizable material using a primer, this step is disclosed by Jiang.
Jiang, is also drawn to the art of laminating a functional film to an optical base element and a tri-layer adhesive system for use in the method (Abstract). Jiang discloses laminating a polarized film (functional film) such as a TAC/PVA/TAC film and a plastic lens (optical base element) [0007]; [0034]; [0031]. Jiang also discloses laminating a TAC film to a plastic lens as Jiang discloses that other functionalized layer films could be TAC based film material [0034], and this is after disclosing the previous embodiment of a TAC/PVA/TAC film, thus suggesting two different embodiments, wherein the functionalized layer is a TAC/PVA/TAC film or a TAC film [0034]. Jiang also discloses the plastic lens/optical base elements can be polycarbonate. Jiang also discloses laminating a functionalized film (i.e. TAC film or TAC/PVA/TAC laminate) with a polyurethane adhesive (i.e. polymerizable material) [0031]; [0035-0036], and discloses casting or applying heat and pressure to form the laminate [0031]. Jiang further discloses that such a process can provide a laminate/lens with good optics, high cosmetic quality and very good mechanical performance [0011].
	It would have been obvious to an ordinarily skilled artisan to have modified the method of Hamada, with the step of laminating an adhesive/primer composition with a TAC film or TAC/PVA/TAC film and a plastic lens or polymerizable material (polyurethane latex adhesive), as disclosed by Jiang, to 

Further, in the event the applicant disagrees with the explanation provided above as pertaining to the solvent wt.% of Hamada, it is known to have a solvent in the wt.% as instantly claimed in a primer/adhesive composition, as disclosed by Itagaki.
Itagaki, drawn also to an UV curing adhesive composition (Column 1, lines 5-20) comprising alkyl methacrylate (Column 3, lines 10-21), discloses a solvent which is ethyl acetate being present in a wt.% of 48.8% (100 parts of ethyl acetate out of total 205 parts) (Column 18, lines 39-44; Column 24, lines 22-27), which is very close to the instantly claimed range. Itagaki discloses that the parts refers to parts by weight as can be understood from the disclosure’s mention of parts (Column 3, lines 10-13). The courts have held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (MPEP 2144.05(I)). Itagaki also discloses that such an adhesive composition has excellent coating workability and also that the adhesive force and heat resistant cohesive force after curing are excellent (Column 2, lines 53-57).
It would have been obvious to an ordinarily skilled artisan to have modified the method of Hamada and Jiang, with the solvent being present in or close to the instantly claimed range as disclosed by Itagaki, to arrive at the instant invention, in order to obtain adhesive composition with excellent coating workability and the adhesive force and heat resistant cohesive force after curing being excellent.

Regarding claim 2, the instant limitations have been disclosed by Hamada (see claim 1 rejection above).

Regarding claim 4, the instant limitations have been disclosed Hamada (see claim 1 rejection above).

Regarding claim 5, the instant limitations have been disclosed by Hamada (see claim 1 rejection above).

Regarding claim 6, the instant limitations have been disclosed by Hamada (see claim 1 rejection above). Hamada discloses the same or similar methacrylate copolymer as the instant application, as both methacrylate copolymers have similar molecular weights, and as such, this would mean that both methacrylate copolymers (the one disclosed by Hamada, and the one as instantly claimed) would have the same or similar properties, which would include an acid number between 10 to 80. The presently claimed properties would obviously have been present once the same or similar product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977).

Regarding claim 8, the instant limitations have been disclosed by the combination of Hamada and Jiang (see claim 1 rejection above).

Regarding claim 9, the instant limitations have been disclosed by the combination of Hamada and Jiang (see claim 1 rejection above).

Regarding claim 10, the instant limitations have been disclosed by the combination of Hamada and Jiang (see claim 1 rejection above).

Regarding claim 11, the instant limitations have been disclosed by the combination of Hamada and Jiang (see claim 1 rejection above).

Regarding claim 13, the instant limitations have been disclosed by the combination of Hamada, Jiang, and Itagaki (see claim 1 rejection above).

Regarding claim 15, the instant limitations have been disclosed by the combination of Hamada, Jiang, and Itagaki (see claim 1 rejection above). The combination of Hamada, Jiang, and Itagaki disclose the same or similar primer composition as instantly claimed, and as such it can be reasonably expected that the primer composition would have the same properties (i.e. pencil hardness) as the instantly claimed primer composition. The presently claimed properties would obviously have been present once the same or similar product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Konishi (U.S Patent 5725960A - drawn also to an adhesive/primer composition with use in optical elements), and Kawashima (U.S Patent 5015523A - drawn also to a primer/adhesive composition).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK A PATWARDHAN whose telephone number is (571)272-8431. The examiner can normally be reached Monday to Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ABHISHEK A PATWARDHAN/Examiner, Art Unit 1746                                                                                                                                                                                                        



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712